DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 05/16/2022.
Response to arguments
A Terminal Disclaimer filed on 07/14/2022 has been recorded and approved 07/25/2022. Therefore, the double patenting rejection is withdrawn. Arguments are persuasive and the previous rejection is withdrawn. Claims 49-73 are allowed. 
Allowable Subject Matter
Claims 49-73 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Lee et al. (U.S 2013/0194931), NPL-3GPP TSG-RAN WG1 Meeting#84bis, Busan, Korea; Source: Ericsson; Title “CSI-RS Design for Class A eFD-MIMO (R1- 163079); Date; 11th-15th April 2016 and Yoon et al. (U.S 2016/0301511).
Lee, discloses UE transmit/receive wireless signals where a subset of a physical resource block(s) (PRB), which may be referred to as a PRB-pair or RB, and the subset of PRB may be consecutive PRBs or distributed PRBs and UE may report CSI of multiple transmit antenna ports. 3GPP TSG-RAN WG1 Meeting#84bis -R1-163079, discloses a UE can be configured to measure channels on a subset of CSI-RS ports on one fixed set of PRBs and another subset of antenna ports on a different fixed set of PRBs, and subset of PRBs comprising even numbered PRBs or the subset of PRBs comprising odd numbered PRBs and a UE can be requested to measure and report CSI based on only a subset of the total number of CSI-RS ports. Yoon, discloses the network node transmits CSI-RS on a total number of antenna ports and determine CSI-RS antenna port including a CSI-RS mapping.
However, none of Lee, NPL- R1-163079, Yoon and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to transmitting, to a wireless device, an indication of a subset of physical resource blocks (PRBs) that are available for the wireless device to measure CSI-RS, each CSI-RS associated with an antenna port, either the subset of PRBs comprising even numbered PRBs or the subset of PRBs comprising odd numbered PRBs; and transmitting CSI-RS on the indicated subset of PRBs, wherein the network node transmits CSI-RS on a total number of antenna ports, and each PRB of the subset of PRBs includes a CSI-RS mapping for the total number of antenna ports as recited in the context of claims 49, 56, 64 and 69. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 50-55, 57-63, 65-68 and 70-73 depend from claims 49, 56, 64 and 69 are allowed since they depend from allowable claims 49, 56, 64 and 69.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
07/28/2022